The opinion of the court was delivered by
Collins, J.
This is an attempt on the part of a prosecutor, whose only interest is that of a citizen and taxpayer, to *201procure a review on certiorari of the action of the city council of Camden in seating one of its members who, at the time of the application for the writ, was in actual possession of his office. Obviously the purpose of the proceeding is to try the title of a de facto officer. This cannot be done on certiorari even by a claimant to the office, much less by a stranger. Quo warranto, and not certiorari, is the only appropriate proceeding in such a case. Henry v. City Council of Camden, 13 Vroom 335; Stites v. Freeholders of Cumberland, 29 Id. 340; Clayton v. Freeholders of Hudson, 31 Id. 364.
The writ in this case is therefore dismissed, with costs.